Citation Nr: 1016289	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder arthritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of anterior cruciate ligament (ACL) 
repair of the left knee.

3.  Entitlement to an initial compensable evaluation for 
postoperative residuals of a right thumb fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from October 1988 to October 2008.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  This 
decision was issued under the Benefits Delivery at Discharge 
(BDD) program; jurisdiction over the Veteran's claims was 
then transferred to the Cleveland, Ohio, RO based on his 
residency.  

The Veteran testified at a March 2010 hearing held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

At the March 2010 hearing, the Veteran complained of 
inadequacies in his May 2008 BDD examination.  This 
examination was performed prior to his separation from active 
duty, and was intended for rating purposes.  He reported that 
the examiner failed to inquire about his pain on motion or 
additional functional impairment with repetitive use.  The 
reported findings did not, therefore, reflect his actual 
functional impairment.

A review of the May 2008 examination report raises several 
questions.  The examiner indicates a range of motion based on 
"DeLuca" when reporting range of motion testing; this 
refers to DeLuca v. Brown, 8 Vet. App. 202 (1995), case law 
mandating that functional impairment due to pain, weakness, 
fatigue, lack of endurance, or incoordination with repeated 
movements be considered in assigning disability evaluations.  
However, the examiner does not indicate which DeLuca factor 
was contributing to any noted additional impairment, nor does 
the report state whether repetitive motion testing was 
performed.  Moreover, the Veteran's statements at hearing 
regarding his subjective complaints are frequently in direct 
contradiction to the reports of statements at the 
examination; this may be the result of the worsening 
disabilities since the examination, or it may reflect a 
failure to communicate clearly at the examination.

An examination is required to obtain current findings, and to 
ensure that the status of the Veteran's disabilities is 
accurately reflected.

Finally, the Veteran indicated that he had sought or was 
seeking treatment at a VA facility.  These records should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Obtain all VA treatment records from 
the VA medical center in Perry Point, 
Maryland, and all associated clinics, as 
well as all other VA facilities identified 
by the Veteran or in the record.

2.  Schedule the Veteran for a VA joints 
examination.  The examiner must fully 
describe all current subjective and 
objective manifestations of the service 
connected right shoulder and left knee 
disabilities.  All required testing, to 
include x-ray and repetitive motion 
testing, should be performed.

3.  Schedule the Veteran for a VA hand, 
thumb, and fingers examination.  The 
examiner must fully describe all current 
subjective and objective manifestations of 
the service connected right thumb 
disability.  All required testing, to 
include x-ray and repetitive motion 
testing, should be performed.

4.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



